Title: To Thomas Jefferson from William Findley and John Smilie, 27 March 1804
From: Findley, William,Smilie, John
To: Jefferson, Thomas


          
             [27 Mch. 1804]
          
          The Subscribers have for a number of years past been well acquainted with John Badolet Esqr, Associate Judge for the County of Green in the state of pennsylva, have a high opinion of his Integrity and talents and with Confidence recommend him to the president of the United states as a suitable person to be appointed for Register of the land office to be established at Vincenes we being persuaded that in addition to his talents his prudence and Industry will do honor to the appointment
          
            Wm Findley 
            John Smilie 
          
          
            P.S. I have myself done public bussiness in connection with Mr Badolet with Great Satisfaction
          
          
            Wm Findley 
          
        